Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1 (Currently Amended).  A method of fabricating a semiconductor device, the method comprising:
forming a mold insulation layer on a substrate; and
performing a plasma etching process on the mold insulation layer to form an etched opening that penetrates at least a portion of the mold insulation layer,
the performing the plasma etching process including,
loading the substrate in a chamber, the substrate including an etching target, the chamber including a first electrode and a second electrode above the first electrode; and
etching the etching target, the etching the etching target including applying a plurality of RF powers to the first electrode,

	applying a first RF power having a first frequency to the first electrode, the 	first RF power pulsed to have a pulse frequency;
	applying a second RF power having a second frequency lower than the first 	frequency to the first electrode, the second RF power pulsed to have the pulse 	frequency; and
applying a third RF power having a third frequency lower than the second frequency to the first electrode, the third RF power pulsed to have the pulse frequency, the third RF power being greater than at least one of the first RF power and the second RF power,
wherein the second RF power and the third RF power are simultaneously pulsed, with the initial application of the second and third RF powers occurring after at least one cycle of the first RF power.

5 (Currently Amended). The method of claim 1, wherein the mold insulation layer includes a first layer and a second layer alternately stacked 

9 (Currently Amended). The method of claim 1, wherein
the first frequency is 60MHz,
the second frequency is 2MHz, and
the third frequency is 400kHz.


the first frequency is 60MHz,
the second frequency is 9.8MHz, and
the third frequency is 400kHz.

15 (Currently Amended). The method of claim 11, wherein
the first frequency is 60MHz,
the second frequency is 2MHz to 9.8MHz, and
the third frequency is 400kHz.

18 (Currently Amended). The method of claim 11, wherein the mold insulation layer includes a first layer and a second layer alternately stacked 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or make obvious a plasma etching process in which three modulated RF power supplies are connected to the substrate supporting electrode, with the claimed relative magnitudes of power and frequency (such as in combination with the claimed timing of the initial application of the second and third RF power relative to the application of the first RF power. Representative of the closest prior art are US 20130126475  (Dhindsa et al.); US 9872373 (Shimizu et al.); and US 9114666 (Valcore .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716